Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 24, the prior art of record does not disclose or suggest a wound closure device configured to approximate opposing tissue surfaces without knot tying, the device includes a filamentary element extending along a longitudinal axis between a proximal end and a distal end, the filamentary element having a plurality of barbs, a stop element is connected to the distal end of the filamentary element including a length greater than the width of the stop element and wherein the width of the stop element is greater than the maximum thickness of the stop element, and in combination with the other claimed elements.
Regarding claim 43, the prior art of record does not disclose or suggest a wound closure device configured to approximate opposing tissue surfaces without knot tying, the device including a filamentary element extending along a longitudinal axis between a proximal end and a distal end, the filamentary element having a plurality of barbs, a stop element connected to the distal end of the filamentary element, a leading edge of the stop element extending between first and second outer edges of the stop element, wherein the leading edge of the stop element has a varying thickness between the first and second outer edges, wherein the maximum thickness of the leading edge is located at the first and second outer edges and a center of the stop element and a minimum thickness of the leading edge is located at points between the first and second outer edges and the center of the stop element, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771